UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2041



EUGENE ALLEN,

                                                        Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-710-258)


Submitted:   April 19, 2004                 Decided:   June 4, 2004


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Michael
S. Raab, Colette G. Matzzie, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eugene Allen, a native and citizen of Sierre Leone,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order affirming the immigration judge’s oral decision denying

Allen’s   applications     for    asylum,    withholding   of    removal   and

withholding under the Convention Against Torture. We have reviewed

the administrative record, the Board’s order, and the immigration

judge’s   decision   and    find    substantial    evidence     supports   the

conclusion that Allen failed to establish the past persecution or

well-founded fear of future persecution necessary to establish

eligibility for asylum.      See 8 C.F.R. § 1208.13(a) (2003) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same).   We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”         Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting Elias-Zacarias, 502 U.S. at 483-84).

We do not find the record so compelling as to reverse the Board.

           We further find no error in the immigration judge’s

application of the law.          In addition, we find the Board did not

violate Allen’s right to due process.

           We deny Allen’s petition for review.            We dispense with

oral   argument   because    the     facts   and   legal   contentions     are




                                     - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -